

EXHIBIT 10.1






PURCHASE AND SALE AGREEMENT


Between

REOSTAR ENERGY CORPORATION

(Buyer)

And

VERN WILSON ENERGY, INC.

(Seller)

With respect to the


OIL AND GAS PROPERTIES, DRILLING RIG, AND OTHER TANGIBLE EQUIPMENT









Dated as of September 28, 2007




--------------------------------------------------------------------------------



PURCHASE AND SALE AGREEMENT


                      PURCHASE AND SALE AGREEMENT, dated as of September 28,
2007 (the "Agreement"), by and among ReoStar Energy Corporation., a Nevada
corporation ("REOS", or "Buyer"), and Vern Wilson Energy, Inc., a Texas
corporation ("WEI", or "Seller"). REOS and WEI are referred to herein each as a
"Party" and collectively as the "Parties".


W I T N E S E T H :


                      WHEREAS, Seller is the owner of working interests in
certain oil and gas wells and leases located in Texas and Louisiana, a service
rig, and other tangible equipment as set forth on Schedule A attached hereto
("WEI Properties").

                      WHEREAS, Seller desires to sell to Buyer, and Buyer
desires to purchase from Seller, the WEI Properties on the terms, subject to the
conditions, and for the consideration described herein.

                      NOW, THEREFORE, in consideration of the mutual promises
made herein and of the mutual benefits to be derived here from the Parties
hereto agree as follows:

ARTICLE 1.  SALE AND PURCHASE OF THE WEI PROPERTIES

                      SECTION 1.01. Sale and Purchase of the WEI Properties.

                      Subject to the terms and conditions contained herein and
in reliance upon the representations and warranties contained herein, at the
Closing provided for in Section 1.02 hereof, Seller will sell to Buyer the WEI
Properties, and Buyer will purchase the WEI Properties, for the Consideration
hereinafter defined in Article 2.

                      SECTION 1.02. Effective Date.

                      The Effective Date of this Agreement shall be August 1,
2007.

                      SECTION 1.03. Closing.

                      Closing of the purchase and sale of the WEI Properties
("Closing") will take place at the offices of the Buyer, or such other place as
may be mutually acceptable, simultaneously with the execution of this Agreement.

                      SECTION 1.04. Delivery of the WEI Properties and
Consideration.

                      At Closing, Seller shall deliver to Buyer, against
delivery of the Consideration as provided in Article 2 hereof, good and
marketable title to the WEI Properties free and clear of any liens, charges,
encumbrances, imperfections of title, security interest, options or rights or
claims of others with respect thereto (collectively, "Encumbrances"), by
delivering to Buyer assignments of interest for the WEI oil and gas properties
and bills of sale for the service rig and other tangible equipment.


- 1 -

--------------------------------------------------------------------------------



ARTICLE 2. CONSIDERATION

                      As consideration for the sale of the WEI Properties (the
"Consideration"), Buyer shall pay to Seller at Closing US$159,000.00 (one
hundred fifty-nine thousand dollars) in immediately available funds by check.
Buyer shall also issue to Seller 240,000 (two hundred forty thousand) shares of
Buyer's common stock.

                      WEI agrees to have all liabilities associated with WEI
Properties (referenced in schedule in Schedule A) paid in full and agrees to be
responsible for the present liabilities, as referenced in Schedule B. In the
event additional liabilities arise that were incurred before the effective
purchase date of August 1, 2007, WEI hereby agrees to satisfy said obligations
in a timely manner and hold REOS free from any and all liability arising from
the same.

ARTICLE 3. REPRESENTATIONS AND WARRANTIES OF SELLER TO BUYER

                      Seller hereby represents and warrant to Buyer as of the
Initial Closing Date as follows:

                      SECTION 3.01. Organization, Qualification and Corporate
Power of WEI.

                      WEI is a company duly incorporated, validly existing and
in good standing under the laws of Texas and is duly licensed or qualified to
transact business as a corporation, and is in good standing, in each
jurisdiction in which the nature of its business or the ownership of its
properties makes such licensing or qualification necessary and where the failure
be so licensed or qualified would have a material adverse effect on the
business, operations, assets, financial condition, value or prospects of WEI (a
"Material Adverse Effect"). WEI has the corporate power and authority to own,
lease, or sell its properties and to carry on its business as currently
conducted.

                      SECTION 3.02 Authorization of Agreement; No Conflicts.

                      The execution and delivery by Seller of this Agreement and
the performance by Seller of their obligations hereunder have been duly
authorized by all requisite action on the part of Seller and will not violate
any provision of law, any order of any court or other agency of government, the
organizational document or by-laws of Seller, or any provision of any indenture,
agreement or other instrument to which it is a party or by which it or any of
its properties is bound or conflict with, result in a breach of or constitute
(with due notice or lapse of time or both) a default under any such indenture,
agreement or other instrument, or result in the creation or imposition of any
lien, charge or encumbrance of any nature whatsoever upon any of the properties
or assets of Seller.

                      SECTION 3.03. Validity.

                      This Agreement and each other agreement entered into in
connection herewith to which Seller is a party have been duly executed and
delivered by Seller and constitute the legal, valid and binding obligation of
Seller, enforceable in accordance with their respective terms, except as the
same may be limited by bankruptcy, insolvency, reorganization or other laws
affecting the enforcement of creditors' rights generally now or hereafter in
effect and subject to the application of equitable principles and the
availability of equitable remedies.



- 2 -

--------------------------------------------------------------------------------



                      SECTION 3.04. Consents and Approvals.

                      No registration or filing with, or consent or approval of,
or other action by, any Federal, state or other governmental agency or
instrumentality or any other person or entity is or will be necessary on the
part of Seller for the valid execution, delivery and performance by Seller of
this Agreement and each other agreement entered into in connection herewith to
which Seller are a party.

                      SECTION 3.05 Litigation.

                      There is no action, suit, investigation or proceeding
pending, or to the knowledge of Seller, threatened against or affecting WEI with
regard to the WEI Properties before any court or by or before any governmental
body or arbitration board or tribunal.

                      SECTIONS 3.06 No Brokers.

                      Seller has not retained any broker or finder in connection
with the transactions contemplated herein so as to give rise to any valid claim
against Seller or Buyer for any brokerage or finder's commission, fee or similar
compensation.

                      SECTION 3.07 Accuracy of Information.

                      None of the representations and warranties of Seller
contained herein or in any Schedule hereto contains any untrue statement of a
material fact or omits to state a material fact necessary in order to make the
statements herein and therein not misleading in light of the circumstances in
which made.

                      SECTIONS 3.08. Indemnification

                      Subsequent to (after) August 1, 2007, REOS assumes all
liability for and shall be solely responsible for any and all losses, including
without limitation, damages, claims, expenses, charges, costs and all other
matters (collectively "Losses") of any nature whatsoever in connection with the
ownership, use, operation, maintenance or existence of the WEI Properties. REOS
agrees to hold harmless, defend and indemnify WEI, its officers, directors,
employees, agents, successors, legal representatives, and assigns from any and
all liabilities, regardless of the presence or lack of insurance from the date
of this agreement going forward.

ARTICLE 4. REPRESENTATIONS AND WARRANTIES OF BUYER

                      Buyer hereby represents and warrants to the Seller as of
the date hereof and as of the Closing Date as follows:

                      SECTION 4.01. Organization, Qualification and Corporate
Power.

                      Buyer is a corporation duly organized, validly existing
and in good standing under the laws of Nevada, and is duly licensed or qualified
to transact business as a limited liability company and, is in good standing, in
each jurisdiction in which the nature of its business or the ownership of its
properties makes such licensing or qualification necessary and where the failure
to be so licensed or qualified would have a material adverse effect on the
business, operations, assets, results of operation, financial condition, value
or prospects of Buyer. Buyer has the power and authority to own or lease its
properties and to carry on its business as currently conducted and to execute,
deliver



- 3 -

--------------------------------------------------------------------------------



and perform this Agreement.

                      SECTION 4.02. Authorization of Agreement; No Conflicts.

                      The execution and delivery by Buyer of this Agreement and
the performance by Buyer of its obligations hereunder have been duly authorized
by all requisite corporate action on the part of Buyer and will not violate any
provision of law, any order of any court or other agency of government, the
organizational document or by-laws of Buyer, or any provision of any indenture,
agreement or other instrument to which it is a party or by which it or any of
its properties is bound or conflict with, result in a breach of or constitute
(with due notice or lapse of time or both) a default under any such indenture,
agreement or other instrument, or result in the creation or imposition of any
lien, charge or encumbrance of any nature whatsoever upon any of the properties
of assets of Buyer.

                      SECTION 4.03. Validity.

                      This Agreement and each other agreement entered into in
connection herewith to which Buyer is a party have been duly executed and
delivered by Buyer and constitute the legal, valid and binding obligation of
Buyer, enforceable in accordance with their respective terms, except as the same
may be limited by bankruptcy, insolvency, reorganization or other laws affecting
the enforcement of creditors' rights generally now or hereafter in effect and
subject to the application of equitable principles and the availability of
equitable remedies.

                      SECTION 4.04. Consents and Approvals.

                      No registration or filing with, or consent or approval of,
or other action by, any Federal, state or other governmental agency or
instrumentality or any other person or entity is or will be necessary on the
part of Buyer for the valid execution, delivery and performance by Buyer of this
Agreement and each other agreement entered into in connection herewith to which
Buyer is a party.

                      SECTION 4.05. Investment Representations.

                      Buyer is acquiring the WEI Properties being purchased by
it hereunder for the purpose of investment. Buyer has, with respect to its
investment: (i) had an opportunity to ask all questions of, and receive
satisfactory answers from, Seller and the officers of WEI, (ii) received and
reviewed all information, including without limitation relevant documents,
contracts and other instruments, in the each case deemed necessary or desirable
by Buyer, and (iii) as a result of the foregoing, has satisfactorily performed
its due diligence with respect to the WEI Properties and such investment;
provided the foregoing does not in any way relieve WEI of its representations
and warranties set forth in this Agreement and shall not limit Buyer's ability
to rely thereon.

                      SECTION 4.06 Litigation.

                      There is no action, suit, investigation or proceeding
pending, or to the knowledge of Buyer, threatened against or affecting Buyer
before any court or by or before any governmental body or arbitration board or
tribunal which questions the validity of this Agreement or which questions the
validity of or seeks to rescind or prevent the taking of action taken or to be
taken in connection herewith or the consummation of the transactions
contemplated hereby.

                      SECTIONS 4.07. No Brokers.


- 4 -

--------------------------------------------------------------------------------



Buyer has not retained any broker or finder in connection with the transactions
contemplated herein so as to give rise to any valid claim against Seller for any
brokerage or finder's commission, fee or similar compensation.

                      SECTIONS 4.08. Indemnification

                      WEI hereby assumes all liability for any and all losses,
liabilities or damages incurred of any nature whatsoever (including, without
limitation, claims, causes of action, liabilities, costs, damages, expenses,
attorneys' fees and costs of court arising prior to August 1, 2007 in connection
with the ownership, use, operation, maintenance, or existence of the Property
("Pre-Effective Date Liabilities"). WEI agrees to hold harmless, defend and
indemnify REOS, and its officers, employees, agents, successors, legal
representatives, and assigns (the "REOS Affiliates") from any and all
Liabilities prior to August 1, 2007, regardless of the presence or lack of
insurance.

ARTICLE 5. COVENANTS OF SELLER

                      At Buyer's request and without further consideration,
Seller will execute and deliver to Buyer such other documents and take such
other action as Buyer may reasonably request in order to consummate more
effectively the transactions contemplated hereby and to vest in Buyer good and
marketable title to the WEI Properties. Furthermore, WEI covenants that will
remain the operator of record for all of the properties located in Louisiana and
shall extend to any subsequent properties acquired in the same domain.

ARTICLE 6. COVENANTS OF BUYER

                      At Seller' request, and without further consideration,
Buyer will execute and deliver to Seller and take such other action as Seller
may reasonably request in order to consummate more effectively the transactions
contemplated hereby.

ARTICLE 7. FEES AND EXPENSES

                      Except as otherwise provided herein, each of the Parties
hereto shall assume, bear and pay its own expenses in connection with the
preparation, execution, delivery and performance of this Agreement.

ARTICLE 8. SURVIVAL OF REPRESENTATIONS AND WARRANTIES

The representations and warranties set forth in Articles 3 and 4 shall survive
the Closing hereunder and shall expire on the third anniversary of the Closing
Date.

ARTICLE 9. MISCELLANEOUS

                      SECTION 9.01. Assignment; Successors.


- 5 -

--------------------------------------------------------------------------------



                      This Agreement may be assigned by REOS to an affiliated
company or designee in its sole discretion and without the consent of WEI.

                      SECTION 9.02. Amendment, Modification and Waivers.

                       Neither this Agreement nor any term hereof may be
changed, waived, discharged or terminated orally, but only by written consent
signed by Buyer and by Seller.

                      SECTION 9.03. Notices.

                      Any notice, payment, demand or communication required or
permitted to be given by an provision of this Agreement will be in writing and
will be deemed to have been given when delivered personally or by facsimile to
the party designated to receive such notice, or on the date following the date
sent by overnight courier, or on the third (3rd) business day after the same is
sent by certified mail, postage and charges prepaid, directed to the following
address or to such other or additional addresses as any party might designate by
written notice to the other party:



  To Buyer:
ReoStar Energy Corporation.     3880 Hulen, Suite 500     Fort Worth, TX 76107  
  Tel: 817-989-7367     Fax: 817-989-7368     Attn: Mark Zouvas               To
Seller: Vern Wilson Energy, Inc.     ___________________     ___________________
    Tel:     Fax:     Attn:      


                      SECTION 9.04. Interpretation and Severance.

                      Whenever possible, each provision of this Agreement shall
be interpreted in such manner as to be effective and valid under applicable law
but if any provision of this Agreement is held to be prohibited by or invalid
under applicable law, such provision shall be ineffective only to the extent of
such prohibition or invalidity without invalidating the remainder of such
provision or the remaining provisions of this Agreement, unless the prohibited
or invalid provision is a material provision the omission of which would result
in the frustration of the parties' economic objectives.

                      SECTION 9.05. Headings and Captions.

                      The headings and captions herein are for convenience only
and cannot be used to construe the text of the sectioned paragraphs in which
they appear. References herein to this Agreement include references to the
exhibits and the schedules referred to herein.

                      SECTION 9.06. No Third-Party Reliance.



- 6 -

--------------------------------------------------------------------------------



                      No third party is entitled to rely on any of the
representations, warranties and agreements of Buyer and the Seller contained in
this Agreement. Seller and Buyer assume no liability to any third party because
of any reliance on the representations, warranties and agreements of Seller and
Buyer contained in this Agreement.

                      SECTION 9.07. Supersedes Prior Agreements.

                      This Agreement supersedes any and all prior agreements or
understandings, written or oral, of Seller or Buyer relating to the acquisition
of the WEI Properties by Buyer and incorporates the entire understanding of the
parties with respect to the subject matter hereof.

                      SECTION 9.08. Governing Law.

                      This Agreement shall be governed by, construed,
interpreted and enforced in accordance with the laws of the State of Texas
without regard to its conflicts of law rules.

                      SECTION 9.09. Counterparts.

                      Two or more duplicate originals of the written instruments
containing this Agreement may be signed by the parties, each of which shall be
an original but all of which together shall constitute one and the same
agreement, and all signatures need not appear on any one counterpart.

                      IN WITNESS WHEREOF, the Parties hereto have duly executed
this Agreement as of the date first written above.



  SELLER:       Vern Wilson Energy, Inc.,   A Texas corporation           By:
/s/ Vern Wilson                            Name:   Title:       BUYER:      
ReoStar Energy Corporation.,   A Nevada corporation           By: /s/ Mark
Zouvas                          Name:   Title:



- 7 -

--------------------------------------------------------------------------------



SCHEDULE A



       
Value
  Oil and Gas Properties:           Alford Lease    __________________ County,
Texas  
25,000
    Soniat Lease     __________________ Parrish, Louisiana  
5,000
    Simpson Lease __________________ Parrish, Louisiana  
100,000
              Service Rig 200,000                     Other Tangible Equipment  
        Ford F450 VIN:_______________________________  
45,000
         

    Ford F350 VIN:_______________________________  
9,000
         

    Backhoe    
20,000
         

    200 Bbl Test Tank    
3,000
         

    Threading Machine    
4,500
         

    Welder    
2,800
         

    Assorted Tools    
36,200
                Trailers VIN:_______________________________  
8,500
              Total      
459,000
                                                 



- 8 -

--------------------------------------------------------------------------------



SCHEDULE B

LIST OF LIABILITIES AS OF AUGUST 1, 2007.


LIABILITIES:    
Bank Debt

                Back Hoe

                Trucks
                Credit line


Trade debt

Rig debt
Jerry Rawlinson
Fred Peel  


$     9,000

$   11,000
$   42,000


$   63,380

$   30,000
$     1,000
$     3,000 TOTAL
LIABILITIES   $ 159,380


- 9 -

--------------------------------------------------------------------------------
